Advisory Action

Regarding the arguments against the double patent rejection of claims 2, 13, and 14, applicant argues that the examiner impermissibly combined the second and third embodiments of Hirashima and submits arguments against the individual embodiments stating that the embodiments are not combinable with each other and therefore cannot be used together to reject the claims.  The examiner disagrees and points out that Hirashima explicitly states in par. 90 that,:
“In addition, in the third embodiment, the light source setting portion 26 may retain illumination directions and light intensities of light sources as in the above second embodiment. Then, the light source setting portion 26 may set the light intensity of a light source at a high level according to an effecting degree based on a direction of a face detected by the direction detector 25. Thus, it is possible to more naturally cancel a shaded area of a face. On this occasion, the light source setting portion 26 may set the light intensity of a main light source at a high level with the most effective illumination direction as a main direction and set the light intensity of a sub-light source at a low level with the remaining illumination direction as a sub-direction. In addition, the light source setting portion 26 may set, based on an evaluation function at face detection, the light intensity of the light source at a high level according to the degree of an evaluation value.”.

Regarding the 35 U.S.C. 103 rejections, applicant refers back to applicant’s arguments against the double patenting rejection using Hirashima, and therefore the 

/NICHOLAS G GILES/Primary Examiner, Art Unit 2697